Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a follow-up communication to an interview with William Rowland on 4/22/2021.

The application has been amended with respect to claims submitted 4/23/2021 as follows: 

51.  (Previously Presented)  A display apparatus for an image forming apparatus, the display apparatus comprising:
	an operation panel that includes a display that displays information about the image forming apparatus and that accepts operations of the image forming apparatus;
	an operation accepting unit for accepting a flick operation on the display; and
	a hardware processor configured to control display contents displayed on the display; wherein
	the hardware processor is configured to display a first display screen on the display, in which keys of a first portion of a first menu item are displayed at predetermined display positions as a first menu, the keys of the first menu item accept settings related to the image forming apparatus, and the first menu item includes more keys than can be displayed on the first display screen at one time,
	when a first flick operation is accepted as a scroll operation on the first menu, the hardware  the displayed keys of the first portion to a plurality of keys of a second portion of the first menu item in a stationary state at the predetermined display positions on the first display screen, irrespective of a speed of the first flick operation, wherein all of the keys of the first portion are different from the keys of the second portion of the first menu item, wherein the first flick operation is a horizontal flick operation,
	the hardware processor is also configured to display a second display screen on the display when an operation is performed on the first display screen,
	the second display screen is a screen on which at least some keys of a second menu item are arranged in a predetermined direction and are displayed as a second menu, the second menu item being different from the first menu item, and the second menu item is composed of a plurality of keys that accept settings related to the image forming apparatus,
	when a second flick operation as a scroll operation on the second menu is accepted, the hardware processor moves and displays the keys of the second menu item based on a distance corresponding to a speed of the accepted second flick operation,
	further comprising a switching button displayed on the first screen for switching between the keys of the first portion and the keys of the second portion of the first menu item, wherein the switching button is not displayed on the second screen.

	52.  (Currently Amended) The display apparatus according to claim 51, wherein the hardware processor switches a form of scrolling a key in accordance with the second flick operation based on a screen on which the second flick operation is accepted between a form of scrolling in screen units and a form of scrolling based on the distance corresponding to the speed of the second flick operation accepted.


	if the selection to activate the screen in which the keys of the second menu item are displayed is accepted, the acceptance of the first flick operation on the screen in which the keys of the first menu item is displayed is stopped and the acceptance of the second flick operation on the screen in which the keys of the second menu item is displayed is started.

	54. (Previously Presented)  The display apparatus according to claim 53, wherein if the selection to activate the screen in which the keys of the second menu item is displayed is accepted, the second display screen is popped up.

	55. (Previously Presented)  The display apparatus according to claim 51, wherein each of keys of the first menu item is aligned and displayed along a predetermined direction, the hardware processor displays a displayed key by moving the displayed key along the predetermined direction when the first and second display screens are displayed by switching.

	56. (Currently Amended) The display apparatus according to claim 51, wherein the first and second portions are displayed by switching irrespective of scrolling quantities corresponding to the first flick operation accepted by the operation accepting unit.

	57. (Previously Presented)  The display apparatus according to claim 51, wherein the hardware processor accepts a selection of keys configuring at least one of the first and second menu items.



	59. (Previously Presented)  The display apparatus according to claim 58, wherein the hardware processor accepts a setting of the display position by making a predetermined display position on the display correspond to one of the first menu item, and if the predetermined display position does not correspond to any keys of the first menu item, the hardware processor does not display any keys at the predetermined display position.

	60. (Previously Presented)  The display apparatus according to claim 51, wherein 
	the hardware processor accepts a setting as to whether to include the keys into the second menu item, and
	the second display screen is displayed so that a plurality of keys which a setting to include into the second menu item is accepted are arranged at regular intervals.

	61. (Currently Amended)  The display apparatus according to claim 51, wherein if all the keys included in the first menu item can be displayed at a time, the displayed keys are not switched, even if the first flick operation is accepted.

	62. (Currently Amended)  The display apparatus according to claim 51, wherein if all the keys included in the second menu item can be displayed at a time, the displayed keys are not scrolled, even if the second flick operation is accepted.

	63. (Currently Amended)  The display apparatus according to claim 51, wherein if a third flick portion in an opposite direction to the first flick operation is accepted, after displaying the second portion as a result of acceptance of the first flick operation on the first portion portion.

	64. (Previously Presented)  The display apparatus according to claim 51, wherein the display apparatus is an image forming apparatus comprising an outputting unit for forming an image on a sheet. 

	65. (Previously Presented)  The display apparatus according to claim 64, wherein the keys included in the first and second menu items are for setting an image forming condition for forming an image on the sheet by the outputting unit.

	66.  (Previously Presented)  The display apparatus according to claim 64, wherein the display is provided at an operation panel of the image forming apparatus, the operation panel including a key for an execution instruction of a job of forming an image on the sheet.

	67. (Previously Presented)  The display apparatus according to claim 64, wherein the image forming apparatus further comprises an image scanner for scanning a document image.
 
	68.  (Previously Presented)  A display apparatus for an image forming apparatus, the display apparatus comprising:
	a display;
	an operation accepting unit for accepting a swipe operation on the display; and
	a hardware processor configured to control display contents displayed on the display; wherein

	when a first swipe operation is accepted on the first menu, the hardware processor is configured to switch the displayed keys of the first portion to a plurality of keys of a second portion of the first menu item in a stationary state at the predetermined display positions on the first display screen, irrespective of a speed of the first swipe operation, wherein all of the keys of the first portion are different from the keys of the second portion of the first menu item, wherein the first swipe operation is a horizontal swipe operation, the hardware processor is also configured to display a second display screen when an operation is performed on the first display screen,
	the second display screen is a screen on which at least some keys of a second menu item are arranged in a predetermined direction and are displayed as a second menu, the second menu item being different than the first menu item, and the second menu item is composed of a plurality of keys that accept settings related to the image processing apparatus,
	when a second swipe operation on the second menu is accepted, the hardware processor moves and displays the keys of the second menu item based on a distance corresponding to a speed of the second swipe operation accepted,
	further comprising a switching button displayed on the first screen for switching between the keys of the first portion and the keys of the second portion of the first menu item, wherein the switching button is not displayed on the second screen.

	69.  (Currently Amended)  The display apparatus according to claim 68, wherein the hardware processor switches a form of scrolling a key in accordance with the second swipe operation based on a second swipe operation is accepted between a form of scrolling in screen units and a form of scrolling based on the distance corresponding to the speed of the second swipe operation accepted.

	70. (Previously Presented)  The display apparatus according to claim 68, wherein each of keys of the first menu item is aligned and displayed along a predetermined direction, the hardware processor displays a displayed key by moving the displayed key along the predetermined direction when the first and second display screens are displayed by switching.

	71. (Currently Amended)  The display apparatus according to claim 68, wherein the first and second portions are displayed by switching irrespective of scrolling quantities corresponding to the first swipe operation accepted by the operation accepting unit.
  
	72. (Previously Presented)  The display apparatus according to claim 68, wherein the display apparatus is an image forming apparatus comprising an outputting unit for forming an image on a sheet. 

	73. (Previously Presented)  The display apparatus according to claim 72, wherein the keys included in the first and second menu items are for setting an image forming condition for forming an image on the sheet by the outputting unit.

	74. (Previously Presented) The display apparatus according to claim 72, wherein the display is provided at an operation panel of the image forming apparatus, the operation panel including a key for an execution instruction of a job of forming an image on the sheet.



76. (Previously Presented) A non-transitory computer-readable recording medium encoded with a control program for a display apparatus including a display, the control program causing a computer to execute:
accepting a flick operation on the display, and
controlling display contents displayed on the display based on the accepting of the flick operation, wherein
	the control program is configured to display a first display screen on the display, in which keys of a first portion of a first menu item are displayed at predetermined display positions as a first menu, the keys of the first menu item accept settings related to the image forming apparatus, and the first menu item includes more keys than can be displayed on the first display screen at one time,
	when a first flick operation is accepted as a scroll operation on the first menu, the control program causes the computer to switch the displayed keys of the first portion to a plurality of keys of a second portion of the first menu item in a stationary state at the predetermined display positions on the first display screen, irrespective of a speed of the first flick operation, wherein all of the keys of the first portion are different from the keys of the second portion of the first menu item, wherein the first flick operation is a horizontal flick operation,
	the control program also displays a second screen on the display when an operation is performed on the first display screen,
	the second display screen is a screen on which at least some keys of a second menu item are arranged in a predetermined direction and are displayed as a second menu, the second menu item being different from the first menu item, and the second menu item is composed of a plurality of keys 
	when a second flick operation as a scroll operation on the second menu item is accepted, the control program causes the computer to move and display the keys of the second menu item based on a distance corresponding to a speed of the second flick operation accepted,
	further comprising a switching button displayed on the first screen for switching between the keys of the first portion and the keys of the second portion of the first menu item, wherein the switching button is not displayed on the second screen.

	77. (Currently Amended)  The non-transitory computer-readable recording medium according to claim 76, wherein the control program causes the computer to switch a form of scrolling a key in accordance with the second flick operation based on a screen on which the second flick operation is accepted between a form of scrolling in screen units and a form of scrolling based on the distance corresponding to the speed of the second flick operation accepted.

	78. (Currently Amended)  The non-transitory computer-readable recording medium according to claim 76, wherein the control program causes the computer to execute:
	accepting a selection to activate which of a screen in which a key of the first menu item is displayed or a screen in which a key of the second menu item is displayed, wherein
	if the selection to activate the screen in which the keys of the second menu item are [[is]] displayed is accepted, the acceptance of the first flick operation on the screen in which the keys of the first menu item is displayed is stopped and the acceptance of the second flick operation on the screen in which the keys of the second menu item is displayed is started.

	79. (Previously Presented)  The non-transitory computer-readable recording medium according 

	80. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 76, wherein each of keys of the first menu item is aligned and displayed along a predetermined direction, the control program causes to the computer to display a displayed key by moving the displayed key along the predetermined direction when the first and second display screens are displayed by switching.

	81. (Currently Amended)  The non-transitory computer-readable recording medium according to claim 76, wherein the first and second portions first flick operation accepted.

	82. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 76, wherein the control program causes the computer to execute: 
	accepting a selection of keys configuring at least one of the first and second menu items.

	83. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 76, wherein the control program causes the computer to execute: 
	accepting a setting of a display position about each of keys of the first menu item.

	84. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 83, wherein the control program causes the computer to execute: 
	accepting a setting of the display position by making a predetermined display position on the 

	85. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 76, wherein the control program causes the computer to execute: 
	accepting a setting as to whether to include the keys into the second menu item, and
	the third screen is displayed so that a plurality of keys which a setting to include into the second menu item is accepted are arranged at regular intervals.

	86. (Currently Amended)  The non-transitory computer-readable recording medium according to claim 76, wherein if all the keys included in the first menu item can be displayed at a time, the displayed keys are not switched, even if the first flick operation is accepted.

	87. (Currently Amended)  The non-transitory computer-readable recording medium according to claim 76, wherein if all the keys included in the second menu item can be displayed at a time, the displayed keys are not scrolled, even if the second flick operation is accepted.

	88. (Currently Amended)  The non-transitory computer-readable recording medium according to claim 76, wherein if a third flick operation on the second portion in an opposite direction to the first flick operation is accepted, after displaying the second portion as a result of acceptance of the first flick operation on the first screen, the first portion is displayed.



	90. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 89, wherein the keys included in the first and second menu items are for setting an image forming condition for forming an image on the sheet by the outputting unit.

	91.  (Previously Presented)  The non-transitory computer-readable recording medium according to claim 89, wherein the display is provided at an operation panel of the image forming apparatus, the operation panel including a key for an execution instruction of a job of forming an image on the sheet.

	92. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 89, wherein the image forming apparatus further comprises an image scanner for scanning a document image.

93. (Previously Presented)  A non-transitory computer-readable recording medium encoded with a control program for a display apparatus including a display, the control program causing a computer to execute:
accepting a swipe operation on the display, and
controlling display contents displayed on the display based on the accepting of the swipe operation, wherein
	the control program is configured to display a first display screen on the display, in which keys of a first portion of a first menu item are displayed at predetermined display positions as a first menu, the 
	when a first swipe operation is accepted on the first menu, the control program is configured to switch the displayed keys of the first portion to a plurality of keys of a second portion of the first menu item in a stationary state at the predetermined display positions on the first display screen, irrespective of a speed of the first swipe operation, wherein all of the keys of the first portion are different from the keys of the second portion of the first menu item, wherein the first swipe operation is a horizontal swipe operation,
	the control program is also configured to display a second display screen on the display when an operation is performed on the first display screen,
	the second display screen is a screen on which at least some keys of a second menu item are arranged in a predetermined direction and are displayed as a second menu, the second menu item being different from the first menu item, and the second menu item is composed of a plurality of keys that accept settings related to the image forming apparatus,
	when a second swipe operation is accepted on the second menu, the control program causes the computer to move and display the keys of the second menu item based on a distance corresponding to a speed of the second swipe operation accepted,
	wherein a switching button is displayed on the first screen for switching between the keys of the first portion and the keys of the second portion of the first menu item, wherein the switching button is not displayed on the second screen.

	94.  (Previously Presented)  The non-transitory computer-readable recording medium according to claim 93, wherein the control program causes the computer to switch a form of scrolling a key in accordance with the swipe operation based on a screen on which the swipe operation is accepted 

	95. (Currently Amended)  The non-transitory computer-readable recording medium according to claim 93, wherein each of keys of the first menu item is aligned and displayed along a predetermined direction, the control program causes to the computer to display a displayed key by moving the displayed key along the predetermined direction when the first and second portions 

	96. (Currently Amended) The non-transitory computer-readable recording medium according to claim 93, wherein the first and second portions 

	97. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 93, wherein the display apparatus is an image forming apparatus comprising an outputting unit for forming an image on a sheet. 

	98. (Previously Presented)  The non-transitory computer-readable recording medium according to claim 97, wherein the keys included in the first and second menu items are for setting an image forming condition for forming an image on the sheet by the outputting unit.

	99. (Previously Presented) The non-transitory computer-readable recording medium according to claim 97, wherein the display is provided at an operation panel of the image forming apparatus, the operation panel including a key for an execution instruction of a job of forming an image on the sheet.

	100. (Previously Presented) The non-transitory computer-readable recording medium according to claim 97, wherein the image forming apparatus further comprises an image scanner for scanning a document image.

	101.  (Previously Presented)  The display apparatus according to claim 51, wherein the second menu item is not displayed until a user performs a touch operation on a press screen key to display the second display screen.

	102.  (Previously Presented)  The display apparatus according to claim 68, wherein the second menu item is not displayed until a user performs a touch operation on a press screen key to display the second display screen.

	103.  (Previously Presented)  The non-transitory computer-readable recording medium according to claim 76, wherein the second menu item is not displayed until a user performs a touch operation on a press screen key to display the second display screen.

	104.  (Previously Presented)  The non-transitory computer-readable recording medium according to claim 93, wherein the second menu item is not displayed until a user performs a touch operation on a press screen key to display the second display screen.

	105.  (Previously Presented)  The display apparatus according to claim 51, wherein a transition from the first portion of the first menu item to the second portion of the menu item is illustrated by a display that shows a mixture of some keys in the first portion and some keys in the second portion.

	106.  (Previously Presented)  The display apparatus according to claim 68, wherein a transition from the first portion of the first menu item to the second portion of the menu item is illustrated by a display that shows a mixture of some keys in the first portion and some keys in the second portion.

	107.  (Previously Presented)  The display apparatus according to claim 51, wherein the first menu item includes a setting key for finishing and a setting key for page aggregation.

	108.  (Previously Presented)  The display apparatus according to claim 68, wherein the first menu item includes a setting key for finishing and a setting key for page aggregation.

	109.  (Previously Presented)  The display apparatus according to claim 51, wherein included in the keys that accept settings is a key for accepting setting conditions of a job for forming an image on a sheet.

	110.  (Previously Presented)  The display apparatus according to claim 68, wherein included in the keys that accept settings is a key for accepting setting conditions of a job for forming an image on a sheet.

	111 - 114.  (Cancelled)

	115.  (Previously Presented)  The display apparatus according to claim 51, wherein the first screen includes an area for displaying the number of copies in addition to the first menu item, and the display area for the number of copies is obscured when the second screen is displayed.

	116.  (Previously Presented)  The display apparatus according to claim 68, wherein the first screen includes an area for displaying the number of copies in addition to the first menu item, and the display area for the number of copies is obscured when the second screen is displayed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL W PARCHER whose telephone number is (303)297-4281.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:00pm, alt. Mondays, Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088 (Eastern Time).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL W PARCHER/Primary Examiner, Art Unit 2175